                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Lekayle M. Booker,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00672-RJC-DSC
                                      )
                 vs.                  )
                                      )
    Department of Social Services     )
          Johathan Kelly
          Shelby Stewart
           Lisa Hudson,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 16, 2020 Order.

                                               January 16, 2020
